UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6020



THOMAS RUSSELL EVANS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-638-2)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Russell Evans, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Russell Evans seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Evans v. Angelone, No. CA-01-

638-2 (E.D. Va. Nov. 28, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2